     Case 1:19-cv-01560-DAD-JLT Document 29-1 Filed 02/24/20 Page 1 of 2

 1    Andrew B. Downs, SBN 111435
      E-mail:andy.downs@bullivant.com
 2    Sarah Bowen, SBN 308633
      E-mail:sarah.bowen@bullivant.com
 3    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 4    San Francisco, CA 94104
      Telephone: 415.352.2700
 5    Facsimile:    415.352.2701
 6    Attorneys for Defendant Mesa Underwriters
      Specialty Insurance Company
 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11

12   WM. BOLTHOUSE FARMS, INC.,                          No. 1:19-cv-01560-NONE-JLT
13                          Plaintiff,                   DECLARATION OF ANDREW B.
                                                         DOWNS IN SUPPORT OF FIRST
14           vs.                                         REQUEST TO EXTEND DEADLINE
                                                         FOR RULE 26 INITIAL DISCLOSURES
15   ATKINSON STAFFING, INC.; MESA
     UNDERWRITERS SPECIALTY
16   INSURANCE COMPANY, et al. ,
17                          Defendants.
18

19           I, Andrew B. Downs, declare:
20           1.      I am an attorney admitted to practice in this court, and am a shareholder in the
21   firm of Bullivant Houser Bailey PC, the attorneys for defendant Mesa Underwriters Specialty
22   Insurance Company (“MUSIC”). I am the attorney primarily responsible for the representation
23   of Mesa and as shown below have personal knowledge of the facts contained in this declaration.
24   I could so testify.
25           2.      MUSIC is the party requesting additional time to make the initial disclosures.
26   The reason for that request is I do not yet have a full set of MUSIC’s documents. As is the case
27   with most of my insurer clients these days, MUSIC attempted to send the documents to me via a
28   File Transfer Protocol service (similar to Dropbox, but not that company). Unfortunately,

                                                    –1–
      DECLARATION OF ANDREW B. DOWNS IN SUPPORT OF FIRST REQUEST TO EXTEND DEADLINE
                 FOR RULE 26 INITIAL DISCLOSURES: NO. 1:19-CV-01560-NONE-JLT
     Case 1:19-cv-01560-DAD-JLT Document 29-1 Filed 02/24/20 Page 2 of 2

 1   through a combination of errors, the links I received did not work and then my registration for
 2   the particular FTP service terminated due to password errors. My log in has since been restored
 3   and I’m now awaiting my client contact (who has been away) having an opportunity to
 4   retransmit those documents to me.
 5            3.        While I could do an incomplete set of disclosures this week, I’d prefer to do my
 6   initial disclosures right the first time, hence this request for an extension.
 7            I declare under penalty of perjury that the foregoing is true and correct.
 8            Executed on February 24, 2020 at San Francisco, California.
 9

10                                                     /s/ Andrew B. Downs
                                                      Andrew B. Downs
11

12
     4843-1523-1157.1
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       –2–
       DECLARATION OF ANDREW B. DOWNS IN SUPPORT OF FIRST REQUEST TO EXTEND DEADLINE
                  FOR RULE 26 INITIAL DISCLOSURES: NO. 1:19-CV-01560-NONE-JLT
